      Case 1:17-cv-06685-ALC-BCM Document 296 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       March 8, 2021

 MICHAEL L. FERGUSON ET AL,
                                 Plaintiffs,

                     -against-                               17-CV-6685 (ALC)


 RUANE CUNIFF & GOLDFARB INC.,                               ORDER

                                 Defendants.


ANDREW L. CARTER, JR., United States District Judge:

   In light of the Second Circuit’s opinion in Cooper v. Ruane Cunniff & Goldfarb Inc., Docket

No. 17-2805 (2d Cir. Mar. 4, 2021), Plaintiffs’ motion for leave to file a third amended complaint

is denied without prejudice, (ECF No. 124), and Plaintiffs’ motion for class certification pursuant

to Rule 23 is denied without prejudice. (ECF No. 126.) Additionally, the Court grants the following

motions to seal. (ECF Nos. 169, 177, 181, 184, 188, 200, 207.)

   Plaintiffs shall renew their motions for class certification and leave to file a third amended

complaint by April 5, 2021. Defendants and the arbitration claimants shall submit any response by

May 3, 2021. Plaintiffs shall reply by May 10, 2021. The parties shall address what, if any, effect

the Copper opinion has on the motion for class certification and motion for leave to file a third

amended complaint.



SO ORDERED.

Dated: March 8, 2021                                 ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge
